Exhibit 10.9
 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is made and entered into as of this
9th day of July, 2009, by and between Ken Danchuck (the “Holder”), and Earth
Search Sciences, Inc., a Nevada corporation (the “Company”).
 
RECITALS
 
WHEREAS, the Holder currently holds $625,000 principal amount of the Company’s
Promissory Notes issued August 15, 2008 (the “Outstanding Notes”) issued
pursuant to the Purchase and Sale of Business Agreement between the Company, the
Holder and certain other holders (the “Other Holders”) of Outstanding Notes
dated as of August 15, 2008;


WHEREAS, the Holder desires to exchange the Outstanding Notes for Series C
Convertible Preferred Stock, $0.001 par value (the “Series C Stock”) on the
terms and conditions set forth in this Agreement (the “Note Exchange”);


WHEREAS, the Company desires to issue to the Holder 7,812,500 shares of Series C
Stock in exchange for the Outstanding Notes in the Note Exchange;


WHEREAS, the Series C Stock shall have the terms set forth in the attached
Exhibit A hereto;


NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


ARTICLE I
Exchange

 
Section 1.1 Exchange of the Outstanding Notes.
 
Upon the terms and subject to the conditions of this Agreement, at the Closing
(as defined herein), the Company shall issue to and exchange with the Holder,
and the Holder agrees to accept from the Company, for 7,812,500 shares of Series
C Stock $625,000 aggregate principal amount of Outstanding Notes plus all
accrued and unpaid interest on the Outstanding Notes to the Closing Date,.
 
Section 1.2 Closing. Subject to the terms and conditions hereof, the closing of
the transactions contemplated by this Agreement (the “Closing”) shall take place
on the date hereof at the offices of Brown Rudnick LLP, One Financial Center,
Boston, Massachusetts 02111, or on such other date and at such other place as
the parties may agree in writing (the “Closing Date”). At the Closing, (i) the
Holder shall deliver or cause to be delivered to the Company all of such
Holder’s right, title and interest in and to all of the Outstanding Notes, and
all documentation related thereto, and whatever documents of conveyance or
transfer may be necessary or desirable to transfer to and confirm in the Company
all right, title and interest in and to the Outstanding Notes, and (ii) the
Company shall issue to the Holder certificates for the Series C Stock.
 
Section 1.3 Conditions to Closing. (i) The obligation of the Holder hereunder to
consummate the transactions contemplated hereby at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Holder’s sole benefit and
may be waived by the Holder at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
(a) The Company shall have executed and delivered this Agreement to Holder;
 
(b) The Company shall have executed and delivered to Holder a certificate for
that number of shares of Series C Stock set forth in Section 1.1;
 
(c) The Company shall have delivered to the Holder a certificate of the Company,
dated the Closing Date, executed by the secretary of the Company certifying in
such capacity and on behalf of the Company (i) as to the incumbency and
signature of the officer of the Company who executed this Agreement; and (ii) as
to the adoption of resolutions of the Board of Directors of the Company which
are in full force and effect on the Closing Date, authorizing (x) the execution
and delivery of this Agreement and the Series C Stock, and (y) the performance
of the obligations of the Company hereunder and thereunder;
 
(d) The Company shall have delivered to the Holder a certificate of the Chief
Executive Officer or Chief Financial Officer of the Company, dated the Closing
Date, to the effect that the representations and warranties of the Company in
this Agreement are true and correct on and as of the Closing Date with the same
effect as if made on the Closing Date and that the Company has complied with all
the agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.
 
(ii)           The obligation of the Company hereunder to consummate the
transactions contemplated hereby at the Closing is subject to the satisfaction,
at or before the Closing Date, of each of the following conditions, provided
that these conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion by providing the Holder with
prior written notice thereof:
 
(a) The Holder shall have executed and delivered to the Company this Agreement;
and
 
(b) The Holder shall have delivered, or caused to be delivered, to the Company
the Outstanding Notes being exchanged pursuant to this Agreement in accordance
with the written instructions of the Company.
 
ARTICLE II
Representations and Warranties of the Holder
 
The Holder hereby makes the following representations and warranties, each of
which is true and correct on the date hereof and shall survive the Closing Date
and the transactions contemplated hereby to the extent set forth herein.


Section 2.1 Existence and Power.
 
(a) The Holder is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization and has the power, authority
and capacity to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby.
 
(b) The execution of this Agreement by the Holder and the consummation by the
Holder of the transactions contemplated hereby do not and will not constitute or
result in a breach, violation, conflict or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license to which the Holder is a party, whether written or oral, express or
implied, or any statute, law, ordinance, decree, order, injunction, rule,
directive, judgment or regulation of any court, administrative or regulatory
body, governmental authority, arbitrator, mediator or similar body on the part
of the Holder or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Holder, except for
such breaches, conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Holder to perform its obligations
hereunder.
 
Section 2.2  Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Holder and constitutes a legal, valid
and binding obligation of the Holder, enforceable against the Holder in
accordance with its terms, except that such enforcement may be subject to
(a) bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity.
 
Section 2.3 Title to Outstanding Notes. The Holder is a beneficial owner of and
has the investment power, including the power to dispose of, and has good and
valid title to, the Outstanding Notes being exchanged by such Holder hereby,
free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto. The Holder has not, in whole or in part, (i) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Outstanding Notes or its
rights in such Outstanding Notes being exchanged or redeemed by such Holder
hereby, or (ii) given any person or entity any transfer order, power of attorney
or other authority of any nature whatsoever with respect to such Outstanding
Notes.
 
Section 2.4 Investment Decision. The Holder is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act, and in either
case was not organized for the purpose of acquiring the Series C Stock or the
shares of Common Stock, $.001 par value, into which the Series C Stock may be
converted (the “Underlying Common Stock”). The Holder (or its authorized
representative) is has had the opportunity to review the Company’s filings
currently filed with the Securities and Exchange Commission (the “SEC”),
including, without limitation, the Company’s Annual Report on Form 10-K filed on
July 1, 2008, the Company’s Quarterly Report on Form 10-Q filed on August 14,
2008 and November 19, 2008, and the Company’s Current Reports on Form 8-K filed
on September 10, 2008 (2 filings), September 12, 2008 and October 20, 2008 (all
of such filings currently filed with the SEC referred to, collectively, as the
“SEC Documents”).  The Holder has had an opportunity to ask questions of the
Company and to obtain from representatives of the Company such information as
the Holder has deemed necessary to permit it to evaluate the merits and risks of
its investment in the Company and has independently, without reliance upon any
representatives of the Company and based on such information as the Holder
deemed appropriate, made its own analysis and decision to enter into this
Agreement. The Holder has had the opportunity to consult with its accounting,
tax, financial and legal advisors to be able to evaluate the risks involved in
the exchange of the Outstanding Notes pursuant hereto and to make an informed
investment decision with respect to such exchange.  No opportunity of the Holder
to review the SEC Documents or any other documents, to ask questions or to
consult with advisors, nor any other due diligence investigations or inquiries
by the Holder or its advisors or representatives shall modify, amend or affect
the Holder’s right to rely upon the Company’s representations and warranties
contained herein.
 
               Section 2.5    Restricted Securities.  The Holder understands
that neither the Series C Stock nor the Underlying Common Stock have been
registered under the Securities Act, and are being issued hereunder by reason of
a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the accuracy of certain of the Holder’s
representations as expressed herein. The Holder understands that the Series C
Stock (and the Underlying Common Stock) are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Holder must hold the Series C Stock (and the Underlying Common Stock)
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available
 
              Section 2.6     No Public Market.  The Holder understands that no
public market now exists for the Series C Stock, and that the Company has made
no assurance that a public market will ever exist for the Series C Stock.
 
ARTICLE III
Representations, Warranties and Covenants of the Company
 
The Company hereby makes the following representations, warranties, and
covenants each of which is true and correct on the date hereof and shall survive
the date of the Closing and the transactions contemplated hereby to the extent
set forth herein.


Section 3.1 Existence and Power.
 
(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the power, authority and
capacity to own its properties, to carry on its business as currently conducted
and proposed to be conducted, to execute and deliver this Agreement and the
other Transaction Documents, to perform the Company’s obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
 
(b) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby (i) do not require the consent, approval, authorization, order,
registration or qualification of, or filing with, any governmental or
self-regulatory authority or court, or body or arbitrator having jurisdiction
over the Company; and (ii) do not and will not constitute or result in a breach,
violation or default under any note, bond, mortgage, deed, indenture, lien,
instrument, contract, agreement, lease or license, whether written or oral,
express or implied, or with the Company’s Amended and Restated Articles of
Incorporation (the “Articles of Incorporation”) or Bylaws, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental or self-regulatory
authority, arbitrator, mediator or similar body on the part of the Company or on
the part of any other party thereto or cause the acceleration or termination of
any obligation or right of the Company or any other party thereto.
 
Section 3.2 Valid and Enforceable Agreement; Authorization.  The execution,
delivery and performance of this Agreement by the Company and the consummation
by the Company of the transactions contemplated hereby, and the reservation for
issuance and the issuance of the Underlying Common Stock have been duly
authorized by the Board of Directors of the Company, and no further consent or
authorization is required therefore by the Company or its Board of Directors or
stockholders under the Articles of Incorporation, the Company’s Bylaws,
applicable law, or otherwise.  This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except that such enforcement may be subject to (a) bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting or relating to
enforcement of creditors’ rights generally, and (b) general principles of
equity.
 
Section 3.3 SEC Documents; Financial Statements.  The Company  timely filed the
SEC Documents with the SEC.  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Securities
Act  of 1933, as amended or the Securities Exchange Act of 1934, as amended, as
the case may be, and the rules and regulations of the SEC thereunder applicable
to such SEC Documents.  As of their respective dates, the SEC Documents did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.
 
Section 3.4 Legal Proceedings.  No legal or governmental proceedings or
investigations are pending or, to the knowledge of the Company, threatened to
which the Company or any of its subsidiaries is a party or to which the property
of the Company or any of its subsidiaries is subject that are not described in
the SEC Documents, except for such proceedings or investigations which would not
reasonably be expected to, singly or in the aggregate, result in a Material
Adverse Effect. As used in this Agreement, the term “Material Adverse Effect”
shall mean when used in respect of any matter relating to the Company, a
material adverse effect (i) on the business, condition (financial or otherwise),
properties or results of operations of the Company and its subsidiaries,
considered as one enterprise, (ii) on the transactions contemplated by this
Agreement or (iii)  on the authority or ability of the Company to enter into and
perform its obligations under this Agreement.
 
Section 3.5 Compliance with Laws; Permits.  The Company and its subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to have such certificates,
authorizations and permits would not reasonably be expected to have a Material
Adverse Effect, and none of the Company and its subsidiaries has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which would reasonably be expected to,
singly or in the aggregate, result in a Material Adverse Effect.
 
Section 3.6 Disclosure.  On or before the fourth business day following the date
of this Agreement, the Company shall issue a press release and file a Form 8-K
with the SEC disclosing all material terms of the transactions contemplated
hereby (and, in the case of such Form 8-K, including  the Transaction Documents
as exhibits thereto) and any other material nonpublic information delivered by
the Company or its agents or counsel to the Holder or any agent acting on its
behalf.  Upon the filing of such press release and Form 8-K, no Holder shall be
in possession of any information that constitutes or could reasonably be
expected to constitute material, nonpublic information provided to the Holder by
the Company or any agent acting on its behalf.  The Company shall not, and shall
cause each of its subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide the Holder with any material,
nonpublic information regarding the Company or any of its subsidiaries from and
after the filing of such Form 8-K with the SEC without the express written
consent of the Holder. The Company understands and confirms that the Holder will
rely on the foregoing representations in effecting the transactions contemplated
hereby.
 
Section 3.7 No Senior Preferred. While the shares of Series C Stock issued
hereunder, the Company shall not, without the consent of the holders of a
majority of the outstanding Series C Stock, issue any shares of Company
Preferred Stock, including without limitation, shares of previously authorized
Company Preferred Stock, if the rights of holders thereof with respect to the
distribution of assets upon liquidation or with respect to dividends is senior
to the rights of the holders of Series C Shares.
 
ARTICLE IV
Registration Rights
 
The Company hereby grants the following rights with respect to the shares of
Common Stock issuable upon conversion of the shares of Series C Convertible
Preferred Stock (“Registrable Shares”) purchased by the undersigned:


Section 4.1 “Piggy-Back” Registrations:  If at any time the Company shall
determine to register under the Securities Act any of its Common Stock, other
than on Form S-8 or Form S-4 or their then equivalents relating to shares of
Common Stock to be issued solely in connection with any acquisition of any
entity or business or shares of Common Stock issuable in connection with any
stock option or other employee benefit plan, it shall send to each holder of
Registrable Shares, including each holder who has the right to acquire
Registrable Shares, written notice of such determination and, if within 15 days
after receipt of such notice, such holder shall so request in writing, the
Company shall use its best efforts to include in such registration statement all
or any part of the Registrable Shares such holder requests to be registered,
except that if, in connection with any offering involving an underwriting of
Common Stock to be issued by the Company, the managing underwriter shall impose
a limitation on the number of shares of such Common Stock which may be included
in any such registration statement because, in its judgment, such limitation is
necessary to effect an orderly public distribution of the Common Stock and to
maintain a stable market for the securities of the Company, and such limitation
is imposed pro rata with respect to all securities whose holders have a
contractual, incidental (“piggy back”) right to include such securities in the
registration statement and as to which inclusion has been requested pursuant to
such right, then the Company shall be obligated to include in such registration
statement only such limited portion (which may be none) of the Registrable
Shares with respect to which such holder has requested inclusion hereunder.  The
obligations of the Company under this Section 4.1 shall expire and terminate at
such time as the holder of Registrable Shares shall be entitled to sell such
securities without restriction and without a need for the filing of a
registration statement under the Securities Act, including without limitation,
for any resales of restricted securities made pursuant to Rule 144 as
promulgated by the Securities and Exchange Commission.
 
Section 4.2 Expenses.  In the case of a registration under this Section 4, the
Company shall bear all costs and expenses of each such registration, including,
but not limited to, printing, legal and accounting expenses, Securities and
Exchange Commission and NASD filing fees and “Blue Sky” fees and expenses;
provided, however, that the Company shall have no obligation to pay or otherwise
bear any portion of the underwriters’ commissions or discounts attributable to
the Registrable Shares being offered and sold by the holders of Registrable
Shares or the fees and expenses of any counsel for the selling holders of
Registrable Shares in connection with the registration of the Registrable
Shares.
 
ARTICLE V
Miscellaneous Provisions
 
Section 5.1 Notice.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to such address and to the attention of such
person as the recipient party has specified by prior written notice to the
sending party. Notices will be deemed to have been given hereunder when
delivered personally, three (3) business days after deposit in the U.S. mail
postage prepaid with return receipt requested and two (2) business days after
deposit postage prepaid with a reputable overnight courier service for delivery
on the next business day.
 
Section 5.2 Entire Agreement.  This Agreement and the other documents and
agreements executed in connection with the transaction contemplated hereby
embody the entire agreement and understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous oral or
written agreements, representations, warranties, contracts, correspondence,
conversations, memoranda and understandings between or among the parties or any
of their agents, representatives or affiliates relative to such subject matter,
including, without limitation, any term sheets, emails or draft documents.
 
Section 5.3 Assignment; Binding Agreement.  This Agreement and the various
rights and obligations arising hereunder shall inure to the benefit of and be
binding upon the parties hereto and their successors and assigns.
 
Section 5.4 Counterparts.  This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
or other electronic transmission shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.
 
Section 5.5 Remedies Cumulative.  Except as otherwise provided herein, all
rights and remedies of the parties under this Agreement are cumulative and
without prejudice to any other rights or remedies available at law or in equity.
 
Section 5.6 Governing Law.  This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of Nevada,
without reference to its choice of law rules.
 
Section 5.7 No Third Party Beneficiaries or Other Rights.  Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such party
shall be entitled to sue any party to this Agreement with respect thereto.
 
Section 5.8 Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto. No waiver of any of the provisions or conditions of this Agreement or
any of the rights of a party hereto shall be effective or binding unless such
waiver shall be in writing and signed by the party claimed to have given or
consented thereto. Except to the extent otherwise agreed in writing, no waiver
of any term, condition or other provision of this Agreement, or any breach
thereof shall be deemed to be a waiver of any other term, condition or provision
or any breach thereof, or any subsequent breach of the same term, condition or
provision, nor shall any forbearance to seek a remedy for any noncompliance or
breach be deemed to be a waiver of a party’s rights and remedies with respect to
such noncompliance or breach.
 
Section 5.9 Word Meanings.  The words such as “herein,” “hereinafter,” “hereof,”
and “hereunder” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.
The singular shall include the plural, and vice versa, unless the context
otherwise requires. The masculine shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
 
Section 5.10 No Broker.  The Company confirms that it paid no commission or
other remuneration to any person in connection with the solicitation or
effectuation of the exchange contemplated by this Agreement. Each party
represents and warrants that it has not engaged any third party as broker or
finder or incurred or become obligated to pay any broker’s commission or
finder’s fee in connection with the transactions contemplated by this Agreement.
 
Section 5.11 Further Assurances.  The Holder and the Company each hereby agree
to execute and deliver, or cause to be executed and delivered, such other
documents, instruments and agreements, and take such other actions, as either
party may reasonably request in connection with the transactions contemplated by
this Agreement.
 
Section 5.12 Costs and Expenses.  The Holder and the Company shall each pay
their own respective costs and expenses incurred in connection with the
negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees.
 
Section 5.13 Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
Section 5.14 Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.
 
Section 5.15 Reasonable Best Efforts.  Each party shall use its reasonable best
efforts to timely to satisfy each of the conditions to be satisfied by it as
provided in Section 1.3 of this Agreement.
 
Section 5.16 Indemnification.  In consideration of the Holder’s execution and
delivery of this Agreement and acquiring the Series C Stock thereunder and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Holder and all of
the Holder’s stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”), as incurred, from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages,
and expenses in connection therewith (irrespective of whether any such
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, or (b) any
breach of any covenant, agreement or obligation of the Company contained in this
Agreement.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.
 
Section 5.17 Independent Nature of Obligations and Rights.  The obligations of
each of the Holder and the Other Holders under this and any other exchange
agreements are several and not joint with the obligations of any other such
Person, and the Holder shall not be responsible in any way for the performance
of the obligations of any Other Holder under any of the Transaction
Documents.  Nothing contained herein, and no action taken by any of the Holder
and the Other Holders pursuant hereto or thereto, shall be deemed to constitute
the Holder and the Other Holders as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that they are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby, and the Company acknowledges that they are not
acting in concert or as a group, and the Company will not assert any such claim
with respect to such obligations or the transactions contemplated hereby.  Each
of the Holder and the Other Holders shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Person to be joined
as an additional party in any proceeding for such purpose
 


 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.




HOLDER:




______________________




By: ______________________________________
Name:
Title:




THE COMPANY:


EARTH SEARCH SCIENCES, INC.




By: ______________________________________
Name:
Title:
 
 
 
 
 

 
 